             Case 1:19-cv-00698-UA Document 1 Filed 01/24/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------x
U.S. SPECIALTY INSURANCE COMPANY
a/s/o Quirch Foods Co. and Chauvet & Sons, LLC,                                 19 Civ.

                                   Plaintiff(s),
                 -against-                                                        VERIFIED
                                                                                  COMPLAINT
M.V. MAERSK SHANGHAI, her engines, boilers, etc., and
MAERSK LINE A/S,

                                    Defendant(s).
------------------------------------------------------------------------------x

                 Plaintiff, U.S. SPECIALTY INSURANCE COMPANY a/s/o Quirch Foods Co. and

Chauvet & Sons, LLC, by its attorneys, Nicoletti Hornig & Sweeney, alleges upon information and

belief, as follows:


                 FIRST:            All and singular the following premises are true and constitute admiralty

or maritime claims within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure and within

the admiralty and maritime jurisdiction of the United States and of this Honorable Court.

                 SECOND:           At and during all the times hereinafter mentioned, Plaintiff had and now

has the legal status and principal offices and places of business stated in Schedules A and B, hereto

annexed, and by this reference made a part hereof.

                 THIRD:            At and during all the times hereinafter mentioned, Defendants had and

now have the legal status and offices and places of business stated in Schedules A and B, and were and

now are engaged in business as common carriers of merchandise by water for hire, and owned,

operated, managed, chartered and/or otherwise controlled the M.V. MAERSK SHANGHAI as

common carriers of merchandise by water for hire.
           Case 1:19-cv-00698-UA Document 1 Filed 01/24/19 Page 2 of 7



                FOURTH:         At and during all the times hereinafter mentioned, the M.V. MAERSK

SHANGHAI was and now is a general ship employed in the common carriage of merchandise by

water for hire, and now is or will be during the pendency of this action, within this District and within

the jurisdiction of this Honorable Court.

                FIFTH:          On or about the dates and the port of shipment stated in Schedules A and

B, there was shipped by the shippers and delivered to Defendants and the said vessel, as common

carriers, the shipments described in Schedules A and B then being in good order and condition, and

Defendants and the said vessel then and there accepted said shipments so shipped and delivered to

them, and in consideration of certain agreed freight charges thereupon paid or agreed to be paid, agreed

to transport and carry the said shipments to the port of destination stated in Schedules A and B, and

deliver the same in like good order and condition as when shipped, delivered to and received by them,

to the consignees named in Schedules A and B.

                SIXTH:          Thereafter, the said vessel arrived at the port of destination and thereafter

Defendants made delivery of the shipments, but not in like good order and condition as when shipped,

delivered to and received by them, but on the contrary, seriously injured and impaired in value by

reason of the matters and things stated in Schedules A and B, all in violation of Defendants’ and the

said vessels’ obligations and duties as common carriers of merchandise by water for hire.

                SEVENTH: Plaintiff is the duly subrogated insurers of the consignees, shippers

and/or owners of the shipments described in Schedules A and B and bring this action on their own

behalf and as agents or trustees on behalf of and for the interest of all parties who may be or become

interested in the said shipments, as their respective interests may ultimately appear, and Plaintiff is

entitled to maintain this action.




                                                2
           Case 1:19-cv-00698-UA Document 1 Filed 01/24/19 Page 3 of 7



               EIGHTH:        By reason of the premises, Plaintiff has sustained damages, as nearly as

the same can now be estimated, no part of which has been paid by the Defendants although duly

demanded, in the sum of at least $182,202.03.

               WHEREFORE, Plaintiff prays:

               1.     That process in due form of law may issue against Defendants citing them to

appear and answer all and singular the matters aforesaid;

               2.     That if Defendants cannot be found within this District, then all their property

within this District as shall be described in Schedule A and B, be attached in the sum of $3,900,000.00,

interest thereon and costs, the sum sued for in this Complaint;

               3.     That Judgment may be entered in favor of Plaintiff against Defendants for the

amount of Plaintiff’s damages together with interest and costs and the disbursements of this action;

               4.     That process is due form of law according to the practice of this Court in causes

of admiralty and maritime claims, may issue against the M.V. MAERSK SHANGHAI, her engines,

boilers, etc., and that all persons having or claiming any interest therein be cited to appear and answer

under oath, all and singular the matters aforesaid, and that this Court will be pleased to pronounce

judgment in favor of Plaintiffs for their damages as aforesaid, with interest, costs and disbursements,

and that the said vessel may be condemned and sold to pay therefor; and

               5.     That this Court will grant to Plaintiffs such other and further relief as may be

just and proper.




                                              3
         Case 1:19-cv-00698-UA Document 1 Filed 01/24/19 Page 4 of 7



Dated: New York, New York
       January 24, 2019

                                           NICOLETTI HORNIG & SWEENEY
                                           Attorneys for Plaintiffs

                                             /s/ Val Wamser
                                        By: _________________________________
                                           Val Wamser, Esq.
                                           Wall Street Plaza
                                           88 Pine Street, 7th Floor
                                           New York, New York 10005-1801
                                           Tel. No: (212) 220-3830
                                           Fax No.: (212) 220-3784
                                           E-mail: vwamser@nicolettihornig.com




                                    4
           Case 1:19-cv-00698-UA Document 1 Filed 01/24/19 Page 5 of 7



                                            SCHEDULE A


Plaintiff’s Legal Status and
Office and Place of Business:


               Plaintiff, U.S. SPECIALTY INSURANCE COMPANY, was and now is a corporation
organized and existing under and by virtue of the laws of the state of Texas, with its principal place of
business located at 13403 Northwest Freeway, Houston, Texas 77040.


Defendant’s Legal Status and
Office and Place of Business:

               Defendant, MAERSK LINE A/S, was and now is a corporation or other business entity
organized and existing under and by virtue of the laws of Denmark, with an office and place of
business located at 50 Esplanaden, DK-1098, Copenhagen, Denmark, and a local office located at 180
Park Avenue, Building 105, Florham Park, New Jersey 07932.


Date of Shipment:                     January 2018
Port of Shipment:                     Zhanjing, China
Port of Discharge:                    Miami, Florida
Bills of Lading:                      MAEU963510644
Vessel:                               M.V. MAERSK SHANGHAI
Carrier:                              MAERSK LINE A/S
Consignee:                            Quirch Foods Co.
Shipment:                             Frozen Tilapia Filets
Container:                            MWCU681840
Nature of damage:                     Physical Damage by wetting and fire; containers overboard,
                                      destroyed by health authorities
Amount of loss:                       $78,650.00
NH&S Ref:                             116-04




                                              5
           Case 1:19-cv-00698-UA Document 1 Filed 01/24/19 Page 6 of 7



                                            SCHEDULE B


Plaintiff’s Legal Status and
Office and Place of Business:

               Plaintiff, U.S. SPECIALTY INSURANCE COMPANY, was and now is a corporation
organized and existing under and by virtue of the laws of one of the states of the United States, with its
principal place of business located at 13403 Northwest Freeway, Houston, Texas 77040.

Defendants’ Legal Status and
Office and Place of Business:

               Defendant, MAERSK LINE A/S, was and now is a corporation or other business entity
organized and existing under and by virtue of the laws of Denmark, with an office and place of
business located at 50 Esplanaden, DK-1098, Copenhagen, Denmark, and a local office located at 180
Park Avenue, Building 105, Florham Park, New Jersey 07932.

Date of Shipment:                     January 2018
Port of Shipment:                     Huangpu, Shanghai, China
Port of Discharge:                    Miami, Florida
Bills of Lading:                      MAEU963603461
Vessel:                               M.V. MAERSK SHANGHAI
Carriers:                             MAERSK LINE A/S
Consignee:                            Chauvet & Sons, LLC
Shipment:                             Lighting Equipment
Container:                            MSKU1515032
Nature of damage:                     Container overboard
Amount of loss:                       $103,552.03
NH&S Ref:                             116-05




                                               6
Case 1:19-cv-00698-UA Document 1 Filed 01/24/19 Page 7 of 7
